DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/459,069 dated 4 June 2021, responding to the 18 March 2021 Office Action provided in the rejection of claims 1-20, wherein claims 1-2, 7-8, 11, 14-15, and 17-18 have been amended.
In light of Applicant’s arguments and the amendments to the claims, the 35 U.S.C. 112(b) rejection of claim 8 as presented in the previous Office action has been withdrawn.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Heyrman et al. (U.S. 2014/0223233) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Allowable Subject Matter
Claims 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (U.S. 2017/0286146) (Hereinafter Voigt) in view of Heyrman et al. (U.S. 2014/0223233) (Hereinafter Heyrman).
As per claim 1, Voigt discloses a method for utilizing physical resources of a cloud-computing system, the method comprising: 
deploying a virtual machine on a server with resources, wherein at least a subset of the resources are available resources (see for example Voigt, this limitation is disclosed such that a deployment module deploys a plurality of virtual machines (claimed “deploying a virtual machine” inclusive) onto servers according to placement plans; paragraphs [0011], [0050]. Each server has a total quantity of resources available for allocating to virtual machines (i.e. claimed “server with resources, wherein at least a subset of the resources are available resources”) (paragraph [0013]), wherein a virtual machine may utilize some amount of the resources of the server on which it is deployed (paragraph [0016]));
Voigt does not explicitly teach granting a virtual machine access to an amount of available resources equal to or greater than a minimum amount; changing an amount of the resources to which the virtual machine has access; and terminating the virtual machine when the amount of the resources to which the virtual machine has access is less than the minimum amount.
However, Heyrman discloses granting a virtual machine access to an amount of available resources equal to or greater than a minimum amount (see for example Heyrman, this limitation is disclosed such that virtual machines may be ranked as high availability priority or low availability priority. Further, virtual machines have a processing power capacity and a capacity guarantee that is a minimal amount of processing power capacity to run a virtual machine (i.e. the capacity guarantee is “granting…virtual machine access to an amount of…available resources equal to or greater than a minimum amount”); paragraph [0049]);
changing an amount of the resources to which the virtual machine has access (see for example Heyrman, this limitation is disclosed such that a hypervisor reduces the capacity of the virtual machines (claimed “changing an amount of the resources to which the virtual machine paragraph [0054]); and
terminating the virtual machine when the amount of the resources to which the virtual machine has access is less than the minimum amount (see for example Heyrman, this limitation is disclosed such that the capacity of a virtual machine is less than its capacity guarantee, then the virtual machine is terminated; paragraph [0049]).
Voigt in view of Heyrman is analogous art because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt by terminating a virtual machine based on falling below a resource capacity guarantee as taught by Heyrman because it would enhance the teaching of Voigt with an effective means of maintaining the minimal amount of processing power to run a virtual machine (as suggested by Heyrman, see for example paragraph [0049]).
As per claim 2, Voigt in view of Heyrman discloses the method of claim 1, further comprising reducing, after granting the virtual machine access to the amount of the available resources, the amount of the resources to which the virtual machine has access to less than the minimum amount (see for example Heyrman, this limitation is disclosed such that the hypervisor may selectively reduce the processing power capacity of [any given one] of the less important virtual machines (i.e. “reducing, after granting the virtual machine access to the amount of the available resources, the amount of the resources to which the virtual machine has access”). The capacity of the less important virtual machine may be reduced below its capacity guarantee; paragraphs [0049], [0054]); and
terminating the virtual machine in response to reducing the amount of the resources to which the virtual machine has access to less than the minimum amount (see for example Heyrman, this limitation is disclosed such that the less important virtual machine is terminated if reducing its capacity causes the capacity to fall below its processing power guarantee; paragraphs [0049], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt by terminating a virtual machine after reducing its processing power capacity as taught by Heyrman because it would enhance the teaching of Voigt with an effective means of accommodating the capacity guarantees (minimum amount of resources) of higher priority virtual machines (as suggested by Heyrman, see for example paragraph [0049]).
As per claim 5, Voigt in view of Heyrman discloses the method of claim 1, wherein the changing the amount of the resources to which the virtual machine has access is based at least in part on changes in use of the resources (see for example Heyrman, this limitation is disclosed such that cores (processing power) are allocated between the one or more virtual machines by the hypervisor (i.e. “the changing the amount of the resources to which the virtual machine has access”) in response to detecting a core re-initialization failure during a core re-initialization process (i.e. “based at least in part on changes in use of the resources”); paragraphs [0004]-[0005]).
As per claim 7, Voigt in view of Heyrman discloses the method of claim 1 (see rejection of claim 1 above), Voigt further disclosing the limitation wherein granting the virtual machine access to the amount of the available resources comprises granting the virtual machine access to all the available resources (see for example Voigt, this limitation is disclosed such paragraph [0030]).
Voigt does not explicitly teach that available resources are the resources that are not being used by a server or other virtual machines on the server.
However, Heyrman discloses that available resources are the resources that are not being used by a server or other virtual machines on the server (see for example Heyrman, this limitation is disclosed such that a determination is made if there is excess capacity of processor core resources available, remaining cores are allocated to virtual machines on computer systems that are servers; paragraphs [0015], [0049]).
As per claim 9, Voigt in view of Heyrman discloses the limitation wherein the minimum amount comprises a minimum number of processing cores to which the virtual machine must have access in order to continue operating (see for example Heyrman, this limitation is disclosed such that capacity guarantee of minimal amount of processing power to run a virtual machine is with respect to number of processor cores of capacity; paragraphs [0049], [0054]).
As per claim 10, Voigt in view of Heyrman discloses the method of claim 1, wherein the virtual machine has access to less than the minimum amount of the resources because one or more higher priority virtual machines cause less than the minimum amount of the resources to be available (see for example Heyrman, this limitation is disclosed such that reducing capacity of less important virtual machines occurs to accommodate capacity guarantees of higher priority virtual machines; paragraphs [0049], [0054]).
As per claim 11, Voigt discloses a system for providing cloud-computing services, the system comprising: 
one or more processors (see for example Voigt, this limitation is disclosed such that there is a processor 602; Fig.6 and associated text); 
memory in electronic communication with the one or more processors (see for example Voigt, this limitation is disclosed such that there is a machine-readable medium (memory) connected to the processor; Fig.6 and associated text); and 
instructions stored in the memory, the instructions being executable by the one or more processors (see for example Voigt, this limitation is disclosed such that there are instructions stored in the machine-readable medium; Fig.6 and associated text) to: 
deploy a virtual container on a server with resources (see for example Voigt, this limitation is disclosed such that a deployment module deploys a plurality of virtual machines (i.e. “virtual containers”, claimed “deploying a virtual container” inclusive) onto servers according to placement plans; paragraphs [0011], [0050]. Each server has a total quantity of resources available for allocating to virtual machines (i.e. claimed “server with resources, wherein at least a subset of the resources are available resources”) (paragraph [0013]), wherein a virtual machine may utilize some amount of the resources of the server on which it is deployed (paragraph [0016])); 
grant the virtual container, in connection with deploying the virtual container, access to an amount of the resources on the server that are not being used (see for example Voigt, this limitation is disclosed such that a virtual machine may utilize some amount of the resources of the server on which it is deployed (i.e. claimed “grant[ing] the virtual container, in connection with deploying the virtual container, access to an amount of the resources on the server that are not being used”); paragraph [0016]); 

However, Heyrman discloses that a virtual container has a minimum size, wherein the minimum size is a minimum amount of the resources to which the virtual container must have access in order to continue operating (see for example Heyrman, this limitation is disclosed such that virtual machines a capacity guarantee that is a minimal amount of processing power capacity to run a virtual machine; paragraph [0049]);
granting access to an amount of resources that is equal to or greater than the minimum size (see for example Heyrman, this limitation is disclosed such that virtual machines may be ranked as high availability priority or low availability priority. Further, virtual machines have a processing power capacity (i.e. granted “access to an amount of resources”) that is maintained at least at the capacity guarantee to run the virtual machine; paragraph [0049]);
 changing the amount of the resources to which the virtual container has access based at least in part on changes in use of the resources (see for example Heyrman, this limitation is disclosed such that a hypervisor reduces the capacity of the virtual machines (claimed “changing an amount of the resources to which the virtual machine has access”) with paragraph [0054]); and 
terminating the virtual container when the amount of resources on the server to which the virtual container has access is less than the minimum size (see for example Heyrman, this limitation is disclosed such that the capacity of a virtual machine is less than its capacity guarantee, then the virtual machine is terminated; paragraph [0049]).
Voigt in view of Heyrman is analogous art because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt by terminating a virtual machine based on falling below a resource capacity guarantee as taught by Heyrman because it would enhance the teaching of Voigt with an effective means of maintaining the minimal amount of processing power to run a virtual machine (as suggested by Heyrman, see for example paragraph [0049]).
As per claim 13, Voigt in view of Heyrman discloses the system of claim 11, wherein the instructions further comprise instructions being executable by the one or more processors to decrease the amount of the resources to which the virtual container has access when higher priority workloads use the- 47 -FILED ELECTRONICALLYDocket No. 406756-US-NP resources, wherein the higher priority workloads include workloads performed for virtual containers having a higher priority than the virtual container (see for example Heyrman, this limitation is disclosed such that the low availability priority virtual machine has its processing power capacity reduced in order to maintain processing power capacity guarantee for the high availability priority virtual machine; paragraph [0049]. Virtual machines use resources to perform operations (i.e. workloads); paragraph [0024]).
Regarding claim 14 it is an apparatus claim having similar limitations cited in claim 11.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 11.
As per claim 15, Voigt in view of Heyrman discloses the server of claim 14, wherein the physical computing resource becomes unavailable at least when the another virtual machine with a higher priority than the virtual machine uses the physical computing resources (see for example Heyrman, this limitation is disclosed such that resources being reduced for the low availability priority virtual machine (i.e. changing the amount of the resources to which the virtual machine has access) occurs when reallocating core resources to the virtual machines makes more resources available to the high availability priority virtual machine and thus unavailable to the low availability priority virtual machine (i.e. “changes based at least in part on changes in unavailability of the physical computing resource”); paragraph [0049]).
As per claim 16, Voigt in view of Heyrman discloses the server of claim 15, wherein the physical computing resources become unavailable at least when one or more other virtual machines with higher priority than the virtual machine use the physical computing resources (see for example Heyrman, this limitation is disclosed such that resources being limited to the low availability priority virtual machine occurs when reallocating core resources to the virtual machines makes more resources available to the high availability priority virtual machine (i.e. “physical computing resources become unavailable at least when one or more other virtual machines with higher priority than the virtual machine use the physical computing resources”); paragraph [0049]).  
the physical computing resource becomes unavailable at least when the physical computing resource is allocated to the another virtual machine with a higher priority than the virtual machine (see for example Heyrman, this limitation is disclosed such that resources being limited to the low availability priority virtual machine occurs when reallocating core resources to the virtual machines makes more resources available to the high availability priority virtual machine (i.e. “physical computing resources become unavailable at least when the physical computing resources are allocated to one or more other virtual machines with higher priority than the virtual machine”); paragraph [0049]).  

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (U.S. 2017/0286146) in view of Heyrman (U.S. 2014/0223233) as applied to claim 1 above, and further in view of Palmer et al. (U.S. 2008/0141048) (Hereinafter Palmer).
As per claim 3, Voigt in view of Heyrman discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the changing the amount of the resources to which the virtual machine has access is based at least in part on changes in allocation of the resources.
However, Palmer discloses the wherein the changing the amount of the resources to which the virtual machine has access is based at least in part on changes in allocation of the resources (see for example Palmer, this limitation is disclosed such that resources being limited to a lower-priority virtual machine (i.e. changing the amount of the resources to which the virtual machine has access) occurs when load balancer redistribution among virtual machines makes paragraph [0037]).
Voigt in view of Heyrman is analogous art with Palmer because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt in view of Heyrman by redistributing resources as taught by Palmer because it would enhance the teaching of Voigt in view of Heyrman with an effective means of load balancing to reduce overall power consumption (as suggested by Palmer, see for example paragraph [0037]).
As per claim 4, Voigt in view of Heyrman, further in view of Palmer discloses the method of claim 3, wherein the changes in the allocation of the resources include changes in the allocation of the resources to higher priority virtual machines (see for example Palmer, this limitation is disclosed such that the load balancer redistribution makes more resources available to the higher-priority virtual machine (i.e. “changes in the allocation of the resources to higher priority virtual machines”); paragraph [0037]).
As per claim 8, Voigt in view of Heyrman discloses the method of claim 1, wherein the changing the amount of the resources to which the virtual machine has access comprises:
 decreasing, at a first time, the amount of the resources to which the virtual machine has access (see for example Heyrman, this limitation is disclosed such that the processing power capacity of a virtual machine is reduced; paragraph [0049]).
Although Voigt in view of Heyrman discloses decreasing, at a first time, the amount of the resources to which the virtual machine has access, Voigt in view of Heyrman does not 
However, Palmer discloses increasing, at a second time different from a first time, the amount of the resources to which a virtual machine has access (see for example Palmer, this limitation is disclosed such that the resources available to a lower-priority virtual machine are limited. In addition, a load balancer sends instructions to a second server with a higher power consumption to increase resources available to a virtual machine; paragraph [0037]).
Voigt in view of Heyrman is analogous art with Palmer because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt in view of Heyrman by redistributing resources as taught by Palmer because it would enhance the teaching of Voigt in view of Heyrman with an effective means of load balancing to reduce overall power consumption (as suggested by Palmer, see for example paragraph [0037]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt (U.S. 2017/0286146) in view of Heyrman (U.S. 2014/0223233) as applied to claim 5 above, and further in view of Bhardwaj et al. (U.S. 2015/0248418) (Hereinafter Bhardwaj).
	As per claim 6, Voigt in view of Heyrman discloses the method of claim 5 (see rejection of claim 5 above), but does not explicitly teach the limitation wherein changes in the use of the resources include changes in the use of the resources by higher priority virtual machines.
	However, Bhardwaj discloses the limitation wherein changes in the use of the resources include changes in the use of the resources by higher priority virtual machines (see for paragraph [0033]).
Voigt in view of Heyrman is analogous art with Bhardwaj because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt in view of Heyrman by reallocating resources from a lower priority VM when resources allocated to a higher priority VM are scarce as taught by Bhardwaj because it would enhance the teaching of Voigt in view of Heyrman with an effective means of managing compliance with factors of an SLA (service level agreement) (as suggested by Bhardwaj, see for example paragraph [0033]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt (U.S. 2017/0286146) in view of Heyrman (U.S. 2014/0223233) as applied to claims 1 and 14 above, respectively, and further in view of Kunze et al. (U.S. 2013/0054776) (Hereinafter Kunze).
	As per claim 18, Voigt in view of Heyrman discloses the server of claim 14 (see rejection of claim 14 above), but does not explicitly teach the limitation wherein the physical computing resources include a first type of physical computing resource and a second type of physical computing resource and the minimum size of the virtual machine specifies a first minimum amount of the first type of physical computing resource and a second minimum amount of the second type of physical computing resource.
the physical computing resources include a first type of physical computing resource and a second type of physical computing resource and the minimum size of the virtual machine specifies a first minimum amount of the first type of physical computing resource and a second minimum amount of the second type of physical computing resource (see for example Kunze, this limitation is disclosed such that the constraints for provisioning a virtual machine include specified requirements for a minimum number of processor cores, a minimum processor power, minimum memory, and minimum bandwidth (i.e. there is at least “a first minimum amount of the first type of physical computing resource and a second minimum amount of the second type of physical computing resource”); paragraph [0032]).
Voigt in view of Heyrman is analogous art with Kunze because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Voigt in view of Heyrman by specifying a minimum number of resources for provisioning a VM as taught by Kunze because it would enhance the teaching of Voigt in view of Heyrman with an effective means of making scaling decisions (as suggested by Kunze, see for example paragraph [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196